Aidman, Piser & Company 401 East Jackson Street Suite 3400 Tampa, FL 33602 July 14, 2008 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for Invisa, Inc. (the "Company"). We have read the Company's disclosure set fourth in Item 5 "Other Information" of the Company's Current Reporton Form 10-Q dated July 14, 2008 (the "Current Report") and are in agreement with the disclosure in the Current Report, insofar as it permits to our firm. Sincerely, /s/ Aidman, Piser & Company, P.A. Aidman, Piser & Company, P.A. /aj
